Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claim 14 is cancelled.
Claims 1-4, 6-10, 12-13, 17, and 19-20 are amended.
Claims 1-13 and 15-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-8, 13, 15-20), machine (claims 9-12).  Accordingly, claims 1-13 and 15-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that 
Representative independent claims 1 and 9 includes limitations that recite at least one abstract idea. Specifically, independent claims 1 and 9 recites:
A system comprising:
-an instrument configured for use during a clinical procedure, the instrument including a sensor configured within the instrument to acquire observation data associated with a medical professional performing a clinical procedure using the instrument within a clinical procedure environment;
-a computing device configured in a clinical procedure environment and communicatively coupled to the sensor, the computing device including a data processor, a display, and a memory storing computer-readable instructions and a plurality of prediction models, the processor configured to execute the computer-readable instructions, which when executed, cause the data processor to perform operations including
	-receiving the observation data from the sensor, the observation data associated with actions performed by a medical professional during a clinical procedure including a first workflow of actions;
	-determining an emotional state of the medical professional using the received observation data and a first predictive model trained in a first machine learning process to receive observation data and, in response to the receiving, provide an emotional state associated with the medical professional, the emotional state predicted in relation to one 
	-determining a second workflow of actions included in an adapted clinical procedures using the determined emotional state and a second predictive model trained in a second machine learning process to receive the determined emotional state, and in response to the receiving, provide modified workflows of actions as adapted clinical procedures predicted in relation to the determined emotional state; and
	-providing the second workflow of actions via the display, wherein providing the second workflow of actions includes displaying ghost images acquired during at least one workflow performed during a prior clinical procedure overlaid atop live images acquired during the first workflow of actions.
	Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because determining an emotional state of the medical professional using observation data (mental process) and providing an adjusted workflow of actions based on that determination is managing physician’s actions (i.e. managing people’s behavior).  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determination of a physician’s emotional state based on observation data can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
Claim 13
A method comprising:

-determining, by the computing system, an emotional state of the medical professional using the received observation data and a first predictive model trained in a machine learning process to receive observation data and, in response to the receiving, provide an emotional state associated with the medical professional, the emotional state predicted in relation to one or more actions performed during the first workflow and associated with the observation data;
-receiving, by the computing system, device assessment data associated with usage of the instrument by the medical professional during the clinical procedure;
-determining, by the computing system, a usage measure of the instrument, the usage measure corresponding to at least one of an efficiency, a usability, or an effectiveness of the instrument, the usage measure determined based on the emotional state determined for the medical professional and the received device assessment data; and
-providing, by a display of the computing system, the usage measure of the instrument.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determination of a physician’s emotional state based on observation data and determining a usage measure of an instrument (the claim does not provide any basis for how its calculated and is extremely broad) can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:

the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claims 1 & 9
A system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 22) comprising:
-an instrument configured for use during a clinical procedure (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 34), the instrument including a sensor configured within the instrument (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 21) to acquire observation data associated with a medical professional performing a clinical procedure using the instrument within a clinical procedure environment (extra-solution activity, see MPEP 2106.05(g); specification para. 24);
a computing device configured in a clinical procedure environment and communicatively coupled to the sensor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 22), the computing device including a data processor, a display, and a memory storing computer-readable instructions and a plurality of prediction models, the processor configured to execute the computer-readable instructions (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 22), which when executed, cause the data processor to perform operations including
	-receiving the observation data from the sensor (extra-solution activity, see MPEP 2106.05(g)), the observation data associated with actions performed by a medical professional during a clinical procedure including a first workflow of actions (mere field of use limitation, see MPEP 2106.05(h));
	-determining an emotional state of the medical professional using the received observation data and a first predictive model trained in a first machine learning process to receive observation data (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 26) and, in response to the receiving, provide an emotional state associated with the medical professional, the emotional state predicted in relation to one or more actions performed during the first workflow and associated with the observation data (mere field of use limitation, see MPEP 2106.05(h));
	-determining a second workflow of actions included in an adapted clinical procedures using the determined emotional state and a second predictive model trained in a second machine learning process to receive the determined emotional state (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 26), and in response to the receiving, provide modified workflows of actions as adapted clinical procedures predicted in relation to the determined emotional state; and
	-providing the second workflow of actions via the display (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), wherein providing the second workflow of actions includes displaying ghost images acquired during at least one workflow performed during a prior clinical procedure overlaid atop live images acquired during the first workflow of actions (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)).
Claim 13
A method comprising:
-receiving (extra-solution activity, see MPEP 2106.05(g)), by a computing system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 22), observation data associated with actions performed by a medical professional during a clinical procedure including a first workflow of actions (mere field of use limitation, see MPEP 2106.05(h)), the observation data acquired by a sensor configured within an instrument used by the medical professional during the clinical procedure and communicatively coupled to the computing system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 21);
-determining, by the computing system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), an emotional state of the medical professional using the received observation data and a first predictive model trained in a machine learning process to receive observation data (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) and, in response to the receiving, provide an emotional state associated with the medical professional, the emotional state predicted in relation to one or more actions performed during the first workflow and associated with the observation data (mere field of use limitation, see MPEP 2106.05(h));
-receiving (extra-solution activity, see MPEP 2106.05(g)), by the computing system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), device assessment data associated with usage of the instrument by the medical professional during the clinical procedure (mere field of use limitation, see MPEP 2106.05(h));
-determining, by the computing system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), a usage measure of the instrument, the usage measure corresponding to at least one of an efficiency, a usability, or an effectiveness of the instrument, the usage measure determined based on the emotional state determined for the medical professional and the received device assessment data (mere field of use limitation, see MPEP 2106.05(h)); and
-providing, by a display of the computing system, the usage measure of the instrument (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an 
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
	Claim 2: The claim specifies observation data being received from a second sensor being within a personal equipment worn by the medical professional, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claims 3, 10: The claim specifies observation data, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
	Claim 4: The claim specifies observation data being received from a piece of equipment in the environment, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claims 5, 11, 15: The claim specifies the different types of emotional state, which does no more than generally link use of the abstract idea to a particular technological environment or 
	Claims 6, 12: The claim further adds on transmitting the second workflow to a client device, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claim 7: The claim specifies the adapted clinical procedure, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)) and uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claim 8: The claim specifies the observation data, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
	Claim 16: The claim specifies the device assessment data, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
	Claim 17: The claim specifies the patient assessment data, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
	Claim 18: The claim specifies the medical professional assessment data, which does no more than generally link use of the abstract idea to a particular technological environment or 
	Claim 19: The claim specifies receiving the observation data from different types of sensors, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claim 20: The claim specifies device assessment data, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1, 9, and 13 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or 
Claims 1 & 9
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving observation data including first workflow of actions, receiving device assessment data, providing the second workflow via a displays e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining emotional state using first predictive model, determine a second workflow based on determined emotional state and second predictive model, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Claim 13
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving observation data including first workflow of actions, receiving device assessment data, providing usage measure of the instrument on a display e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining emotional state using first predictive model, determine a usage measure from emotional state and device assessment data e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4, 6-8, 12, and 19, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 4 (observation data received from equipment), 6, 12 (transmitting second workflow of actions), 7 (adapted clinical procedures include alert, training materials, etc.), 19 (observation data received from cameras and sensors), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 8 (observation data provided as inputs to medical systems) e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-13 and 15-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant’s arguments, see pg. 1 of Remarks, filed 1/14/2022, with respect to 35 U.S.C. 112 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 13-20 have been withdrawn. 
Applicant’s arguments, see pg. 4 of Remarks, filed 1/14/2022, with respect to 35 U.S.C. 102 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claims 1-12 have been withdrawn.
The primary reasons for removal of the prior arts is the inclusion of the limitations in the claims, which are not found in the prior art references, specifically the subject matter of 
The 35 U.S.C. 102 rejection of claims 13 and 15-20 have been withdrawn.  he primary reasons for removal of the prior arts is the inclusion of the limitations in the claims, which are not found in the prior art references, specifically the subject matter of  gathering observation data from the instrument being used during a surgical procedure, determining an emotional state of the surgeon based on that, determining a usage measure of the device, which is determined based on the emotional state of the medical professional.  This along with further limitations set forth by the claims render the application allowable over the prior art(s) of record.
Applicant's arguments filed for 35 U.S.C. 101 for claims 1-13 and 15-20 have been fully considered but they are not persuasive.
Applicant argues that the amended claims are not directed to an abstract idea because the claims relate to an improved computing system to determine an adapted clinical procedure workflow based on an emotional state of a medical professional determined while performing an initial clinical procedure workflow.  The alleged improvement that the Applicant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in receiving and processing information for which a computer is used as a tool in its ordinary capacity.  Here, the Applicant is not trying to cure a shortcoming in existing computer technology.  The Applicant does not contend that it was necessary to develop innovative . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grantcharov et al. – U.S. Publication No. 2021/0076966 – Teaches a system for using biometric sensory data to obtain stress level associated with a medical practitioner.
Chen – TW 20140075A – Teaches a system for recording signals from surgery instruments.
Zand et al. – EP 1868485 B1 – Teaches a system for providing information from sensors in surgical instruments.
Garbey et al. – WO 2016138348 A1 – Teaches a system for monitoring medical procedures.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626